Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
---Reference characters “A” and “B” (see at least Fig. 4 and Fig. 7) has been used to designate both “shoe A”, “angle A”, “shoe B”, “angle B” and “ball B”.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
---Reference number “170” (second plate 170) mentioned in the specification (see at least Para. [0024]) is not shown in the drawings. It is noted, that Fig. 9 contains two reference numbers “168”. It is possible that a typo occurred in the drawings and the lower “168” should be --170--. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  
---Claim 9 L1-2 recites “wherein the welds are disposed on two separate surface of the valve body” when it should be --wherein the welds are disposed on two separate surfaces of the valve body--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US 11,067,179 / US 2018/0245697) in view of Allen (US 3,157,190).
Regarding claim 1, Shelton (US 11,067,179 / US 2018/0245697) teaches in Figs. 1-13 (see at least Fig. 7) of a valve (valve assembly 10), comprising: a valve body (valve body 18); a rotatable throttling ball (valve ball 20) disposed in the valve body; a shoe (seat 50) resident in the valve body and having an end to receive at least a portion of the rotatable throttling ball (see the side that engages the ball 20). While at least C7 L24-49 of Shelton does teaches the idea that seat/shoe 50 can be secured by welding to the valve body cavity (the Office notes that the Shelton reference appears to have a typo in this section by erroneously using the reference number “20” for the valve body which is previously referred to as valve body 18 and reference number “20” is previously used for the valve ball 20 and that by the context of the specification one of ordinary skill in the art can recognize that the seat 50 of Shelton is welded to the valve body 18 and/or cavity 36, which is a part of the valve body 18), the device of Shelton fails to disclose plural welds with the limitation “welds securing the shoe to the valve body”. However, the use of various welds to secure a valve seat assembly is known in the art. 
Allen (US 3,157,190) teaches in at least Fig. 7 of a rotary ball valve (10) with a valve seat assembly (118 and 95) that is coupled to the valve body (11) via a plurality of welds (119).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of Shelton to have the seat/shoe 50 be secured to the valve body 18 via a plurality of welds 119 in a similar manner as taught by Allen, since it is a known alternative and effective method of securing an internal valve component to the valve body. Thus, the device of the combination of Shelton in view of Allen meets all the limitations of claim 1. 
Regarding claim 5 and the limitation of the valve of claim 1, wherein the end of the shoe forms a cupped surface to receive the portion of the rotatable throttling ball; the device of the combination meets this limitation as shown in at least Fig. 7 of Shelton showing that the seat 50 comprises an end having a cup-shape with a concave surface that matches and seals a portion of the convex surface of the ball 20 in a similar manner as applicant’s invention.
Regarding claim 6 and the limitation of the valve of claim 1, wherein the end of the shoe forms a cupped surface having a radius that matches the radius of the rotatable throttling ball; the device of the combination meets this limitation as shown in at least Fig. 7 of Shelton showing that the seat 50 comprises an end having a cup-shape with a concave surface that matches and seals a portion of the convex surface of the ball 20 in a similar manner as applicant’s invention.

Claim(s) 2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US 11,067,179 / US 2018/0245697) in view of Allen (US 3,157,190) as applied to the intervening claims above, and further in view of Takeda (US 4,813,649).
Regarding claim 2, the device of the combination of Shelton in view of Allen fails to disclose the limitation of “the valve of claim 1, wherein the shoe comprises a pair of diametrically-opposed cutouts”. However, a pair of diametrically-opposed cutouts provided on the seat and a pair of projections in the valve body capable of engaging the cut-outs are known in the art. 
Takeda (US 4,813,649) teaches in Figs. 1-25 (see at least Figs. 2-6) of a ball valve assembly comprising at least a valve body 1 with diametrically opposed projections 12 and the valve seat 5 comprises diametrically opposed grooves/cutouts 55 that are configured to engage the projections 12 of the valve body to aid in fixing the seat (see at least C7 L27 – C8 L60 for more details). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the valve body 18 and the shoe/seat 50 of the device of the combination of Shelton in view of Allen to include diametrically opposed projections 12 in the valve body and diametrically opposed grooves/cutouts 55 in the shoe/seat in a similar manner as taught by Takeda, since such a modification aids in fixing the seat in a particular position due to the interaction of the projections with the grooves/cutouts. Thus, the device of the combination of Shelton in view of Allen and Takeda meets all the limitations of claim 2.   
Regarding claim 7 and the limitation of the valve of claim 1, wherein the shoe comprises an outer surface with a stepped profile; the device of the combination of Shelton in view of Allen and Takeda (see the rejection of claim 2 above for details of the combination) meets this limitation with the projections 12 on valve body and the grooves/cutouts 55 on the shoe providing a stepped profile on both the valve body and the seat that allows the seat to be fixed to the valve body as it is taught by at least Figs. 2-6 of Takeda.    
Regarding claim 8 and the limitation of the valve of claim 1, wherein the shoe has an outer surface with a stepped profile that fits into a corresponding stepped profile on the valve body; the device of the combination of Shelton in view of Allen and Takeda (see the rejection of claim 2 above for details of the combination) meets this limitation with the projections 12 on valve body and the grooves/cutouts 55 on the shoe providing a stepped profile on both the valve body and the seat that allows the seat to be fixed to the valve body as it is taught by at least Figs. 2-6 of Takeda.    

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US 11,067,179 / US 2018/0245697) in view of Takeda (US 4,813,649).  
Regarding claim 11, Shelton (US 11,067,179 / US 2018/0245697) teaches in Figs. 1-13 (see at least Fig. 7) of a valve (valve assembly 10), comprising: a rotatable ball (valve ball 20); and an annular ring (seat 50) disposed on at least one side of the rotatable ball, the annular ring having: an inner surface (see the side that engages the ball 20 has a cup-shape with a concave surface that matches and seals a portion of the convex surface of the ball 20 in a similar manner as applicant’s invention) that is cupped to receive at least a portion of the rotatable ball. The device of Shelton fails to disclose the limitation of “wherein the annular ring having: an outer surface that has a stepped profile, and diametrically opposed cutouts in the outer surface”. However, However, a pair of diametrically-opposed cutouts provided on the seat and a pair of projections in the valve body capable of engaging the cut-outs are known in the art. 
Takeda (US 4,813,649) teaches in Figs. 1-25 (see at least Figs. 2-6) of a ball valve assembly comprising at least a valve body 1 with diametrically opposed projections 12 and the valve seat 5 comprises diametrically opposed grooves/cutouts 55 that are configured to engage the projections 12 of the valve body to aid in fixing the seat (see at least C7 L27 – C8 L60 for more details). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the valve body 18 and the shoe/seat 50 of the device of Shelton to include diametrically opposed projections 12 in the valve body and diametrically opposed grooves/cutouts 55 in the shoe/seat (both the projections 12 on valve body and the grooves/cutouts 55 on the shoe providing a portion of a stepped profile on both the valve body and the seat) in a similar manner as taught by Takeda, since such a modification aids in fixing the seat in a particular position due to the interaction of the projections with the grooves/cutouts. Thus, the device of the combination of Shelton in view of Takeda meets all the limitations of claim 11.   
Regarding claim 12 and the limitation of the valve of claim 11, further comprising a valve body (valve body 18 of Allen as modified to include the projections 12 as taught by Takeda), at least part of which forms mating surfaces that are in contact with the stepped profile of the outer surface of the annular ring; the device of the combination of meets this limitation with the projections 12 on valve body and the grooves/cutouts 55 on the shoe providing a stepped profile on both the valve body and the seat that allows the seat to be fixed to the valve body as it is taught by at least Figs. 2-6 of Takeda.    

Claim(s) 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US 11,067,179 / US 2018/0245697) in view of Takeda (US 4,813,649) as applied to the intervening claims above, and further in view of Schafbuch (US 5,482,249) and Allen (US 3,157,190).
Regarding claim 13, the device of the combination of Shelton in view of Takeda fails to disclose the limitations of “the valve of claim 11, further comprising: a central cylinder with an inner cavity to receive the rotatable ball; and closures disposed on either end of the central cylinder, wherein the annular ring is secured to one of the closures”. Notice that valve body 18 (as taught by Shelton) is of integral design. However, the court has held that if it were considered desirable for any reason to obtain access to the internal structure of a device, it would be obvious to make a portion of the device removable for that purpose (MPEP 2144.04 V C). Additionally, valve bodies comprising multiple separable structures are known in the art. 
Schafbuch (US 5,482,249) teaches in Figs. 1-4 (see at least Figs. 1-2) of a trunnion supported rotary ball valve assembly 10 comprising a separable three piece valve body comprising a central cylindrical valve body 28 with an inner cavity to receive the ball member 24 and two end closures/end-pieces 12 and 13 coupled to the body 28 via threaded bolts 51, wherein the closures are configured to receive and secure the valve seats 40 and 42. Notice that this type of separable three piece valve body design allows the valve to be easier to assemble and service by allowing access to the internal portions of the valve from either one side.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the integral valve body of the device of the combination of Shelton in view of Takeda to be a separable three piece valve body, in a similar fashion as taught by Schafbuch, wherein the valve body assembly comprises a central cylindrical valve body 28 and two end closures/end-pieces 12 and 13 that are coupled to the body 28 via threaded bolts 51, since such a modification allows the valve assembly to be separable, thus allowing the valve to be more easily serviceable by allowing access to the internal portions of the valve from either one side of the valve (see also MPEP 2144.04 V C). Additionally, It is noted that while at least C7 L24-49 of Shelton does teaches the idea that seat/shoe 50 can be secured by welding to the valve body cavity (the Office notes that the Shelton reference appears to have a typo in this section by erroneously using the reference number “20” for the valve body which is previously referred to as valve body 18 and reference number “20” is previously used for the valve ball 20 and that by the context of the specification one of ordinary skill in the art can recognize that the seat 50 of Shelton is welded to the valve body 18 and/or cavity 36, which is a part of the valve body 18), the device of the combination fails to disclose plural welds. However, the use of various welds to secure a valve seat assembly is known in the art. 
Allen (US 3,157,190) teaches in at least Fig. 7 of a rotary ball valve (10) with a valve seat assembly (118 and 95) that is coupled to the valve body (11) via a plurality of welds (119).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of the combination of Shelton in view of Takeda and Schafbuch to have the seat/shoe 50 be further secured to the closure/end-piece of the three piece valve body via a plurality of welds 119 in a similar manner as taught by Allen, since it is a known alternative and effective method of further securing an internal valve component to the valve body assembly. Thus, the device of the combination of Shelton in view of Takeda, Schaufbuch and Allen meets all the limitations of claim 13.
Regarding claim 14 and the limitation of the valve of claim 11, further comprising: a central cylinder with an inner cavity to receive the rotatable ball; closures disposed on either end of the central cylinder; and welds securing the annular ring to one of the closures; the device of the combination of Shelton in view of Takeda, Schaufbuch and Allen (see the rejection of claim 13 above for details of the combination) meets this limitation with Shelton (see at least Fig. 7) teaching the basic structure of the valve assembly including the valve seat, Takeda (see at least Figs. 2-6) teaching the cutouts, Schaufbuch (see at least Figs. 1-2) teaching of a separable three part valve body structure having a central cylindrical valve body 28 with an inner cavity to receive the ball member and two end closures/end-pieces 12 and 13 coupled to the body 28 via threaded bolts 51, wherein the closures are configured to receive and secure the valve seats which allows access to the internal components of the valve from either side and Allen (see at least Fig. 7) teaching of a plurality of welds 119 for securing the valve seat in at least a through-bore portion of valve body assembly in a similar manner as applicant’s invention.      
Regarding claim 15 and the limitation of the valve of claim 11, further comprising: a central cylinder with an inner cavity to receive the rotatable ball; closures disposed on either end of the central cylinder, the closures comprising a through- bore; and welds securing the annular ring to a surface of the through-bore on one of the closures; the device of the combination of Shelton in view of Takeda, Schaufbuch and Allen (see the rejection of claim 13 above for details of the combination) meets this limitation with Shelton (see at least Fig. 7) teaching the basic structure of the valve assembly including the valve seat, Takeda (see at least Figs. 2-6) teaching the cutouts, Schaufbuch (see at least Figs. 1-2) teaching of a separable three part valve body structure having a central cylindrical valve body 28 with an inner cavity to receive the ball member and two end closures/end-pieces 12 and 13 coupled to the body 28 via threaded bolts 51, wherein the closures are configured to receive and secure the valve seats which allows access to the internal components of the valve from either side and Allen (see at least Fig. 7) teaching of a plurality of welds 119 for securing the valve seat in at least a through-bore portion of valve body assembly in a similar manner as applicant’s invention.      
Regarding claim 17 and the limitation of the valve of claim 11, further comprising: a central cylinder with an inner cavity to receive the rotatable ball; closures disposed on either end of the central cylinder, the closures comprising a through- bore and a recess forming mating surfaces concentric with the through-bore, wherein the annular ring fits into the recess and contacts the mating surfaces; the device of the combination of Shelton in view of Takeda, Schaufbuch and Allen (see the rejection of claim 13 above for details of the combination) meets this limitation with Shelton (see at least Fig. 7) teaching the basic structure of the valve assembly including the valve seat, Takeda (see at least Figs. 2-6) teaching the cutouts, Schaufbuch (see at least Figs. 1-2) teaching of a separable three part valve body structure having a central cylindrical valve body 28 with an inner cavity to receive the ball member and two end closures/end-pieces 12 and 13 coupled to the body 28 via threaded bolts 51, wherein the closures are configured to receive and secure the valve seats which allows access to the internal components of the valve from either side and Allen (see at least Fig. 7) teaching of a plurality of welds 119 for securing the valve seat in at least a through-bore portion of valve body assembly in a similar manner as applicant’s invention.      

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US 11,067,179 / US 2018/0245697) in view of Takeda (US 4,813,649) as applied to the intervening claims above, and further in view of Allen (US 3,157,190).
Regarding claim 19, the device of the combination of Shelton in view of Takeda fails to disclose the limitation of “the valve of claim 11, further comprising: welds circumscribing the outer surface of the annular ring”. It is noted that while at least C7 L24-49 of Shelton does teaches the idea that seat/shoe 50 can be secured by welding to the valve body cavity (the Office notes that the Shelton reference appears to have a typo in this section by erroneously using the reference number “20” for the valve body which is previously referred to as valve body 18 and reference number “20” is previously used for the valve ball 20 and that by the context of the specification one of ordinary skill in the art can recognize that the seat 50 of Shelton is welded to the valve body 18 and/or cavity 36, which is a part of the valve body 18), the device of the combination fails to disclose plural welds. However, the use of various welds to secure a valve seat assembly is known in the art. 
Allen (US 3,157,190) teaches in at least Fig. 7 of a rotary ball valve (10) with a valve seat assembly (118 and 95) that is coupled to the valve body (11) via a plurality of welds (119).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of the combination of Shelton in view of Takeda to have the seat/shoe 50 be further secured to the valve body 18 via a plurality of welds 119 in a similar manner as taught by Allen, since it is a known alternative and effective method of further securing an internal valve component to the valve body. Thus, the device of the combination of Shelton in view of Takeda and Allen meets all the limitations of claim 19. 
Regarding claim 20 and the limitation of the valve of claim 11, further comprising: welds circumscribing the outer surface of the annular ring in two places on the stepped profile; the device of the combination of Shelton in view of Takeda and Allen (see the rejection of claim 19 above for details of the combination) meets this limitation as shown in at least Fig. 7 of Allen showing a plurality of welds 119 and Figs. 2-6 of Takeda showing a stepped profile.  

Allowable Subject Matter
Claims 3-4, 9-10, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art are Hoots (US 11,131,404 / US 2017/0138504), Shelton (US 11,067,179 / US 2018/0245697), Volkens (US 11,041,571), Eiliers (US 10,221,963), Christenson (US 2010/0258193), Schafbuch (US 5,482,249), Takeda (US 4,813,649), Ripert (US 4,337,919), Gachot (US 4,235,003), Burrows (US 3,458,172) and Allen (US 3,157,190) teaching of various examples of rotary ball valves with similar features to the claimed invention. Volkens, Eiliers, Christenson and Schafbuch teaches of rotary ball valves comprising silencing means (throttling bores) at either or both the ball member or the seat that aids in reducing noise which is similar to a disclosed feature of the disclosed invention. Hoots and Shelton teaches the basic structure of the claimed invention such as having a ball valve member with a cup-shaped seat/shoe for sealing with the ball member similar to applicant’s general invention. Takeda teaches of the use of projections in the valve body and grooves/slots/cutouts in the valve seat which aids in fixing the valve seat to the valve body similar to a feature of the claimed invention. Note that while Takeda teaches cutouts, the cutouts only interact with the valve body, not with a trunnion plate. Schaufbuch and Ripert teaches examples of trunnion-type rotary ball valves wherein the valve body assembly comprises three separable components with a central cylindrical valve body for receiving the ball member and two end closures bolted to the central body that receive and secure the valve seats and the assembly includes trunnion plates to aid in supporting the ball member similar to features of the claimed invention. Gachot, Burrows and Allen teaches of various methods of welding the valve seat to the valve body similar to a feature of the claimed invention. Note that while Gachot, Burrow and Allen teaches the method of welding the valve seat, they fail to show the seat welded to separate surfaces of the valve body. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of a) the trunnion plate (168) interacting with the cutouts (126) and b) the way the shoe/seat/annular ring (100) is welded (at 164 and 166) to separate surfaces of the valve body (146/152) in combination with all the limitations as claimed in claims 3-4, 9-10, 16 and 18 and as shown in at least Figs. 1 and 7-10 of the application.       

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753